Appeal by the defendant from a judgment of the Supreme Court, Kings County (D’Emic, J.), rendered October 25, 2010, convicting him of burglary in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, he validly waived his right to appeal. The Supreme Court sufficiently £‘describ[ed] the nature of the right being waived without lumping that right into the panoply of trial rights automatically forfeited upon pleading guilty and elicit[ed] agreements of understanding from the defendant” (People v Lopez, 6 NY3d 248, 257 [2006]; cf. People v Bradshaw, 18 NY3d 257, 265 [2011]). The defendant’s valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Lopez, 6 NY3d at 255). Mastro, J.E, Skelos, Chambers and Sgroi, JJ., concur.